DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,710,800. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to remove features from the ‘800 claims such as liner having a bottom resting directly on the base.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,072,852 to Smith et al. (Smith) in view of US Patent No. 7,077,283 to Yang et al. (Yang283).
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In addition, the bag cover (40) would conceal the top of the liner since the bag cover secures the open top edge of the liner bags (col. 4, ll. 55-65).


Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0147865 to Yang et al. (Yang865) in view of US Patent No. 7,077,283 to Yang et al. (Yang283).
Regarding claim 1, Yang865 discloses a trash can (20, Fig 1) comprising a frame comprising a base (34) and a casing (22) supported on the base, a liner (insert 100) removably disposed within a cavity of the casing, a lid (30) coupled to and rotatable relative to the frame between a closed position (Fig 1), in which liner is concealed, and an open position (Fig 2) in In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In addition, the bag cover (28) would conceal the top of the liner since the bag cover rests atop casing (22) and the inner liner (24, Yang283) would extend above the casing.
Regarding claim 2, Yang865 further discloses bag cover (28) comprising outer wall, inner wall offset from outer wall, a top wall coupling inner and outer walls (44, 46, Fig 4) forming a channel that conceals top of the liner and prevents liner from being removed (€0035).
Regarding claim 3, the modified Yang865 teaches the trash can of claim 2 but does not teach frame further comprising an upper support.  However, Yang283 further discloses frame comprising an upper support (28) that is coupled to top of casing, the upper support having a member that is disposed within the cavity between liner (24) and casing (22) (Fig 4), the liner extends through an opening (between 52) in member of the upper support (Fig 4).  One of ordinary skill in the art would have found it obvious to incorporate an upper support to the Yang865 frame as suggested by Yag283 in order to provide additional support to the casing.

Regarding claim 5, the modified Yang865 further discloses hinge comprising support mount (52), pivot pin (50) extending through bore (76), a lid mount (60) rotatably coupled to pivot pin (50) and fixedly coupled to the lid so that the lid and lid mount are rotatable relative to upper support and support mount, cover mount (54) rotably coupled to pivot pin and coupled to bag cover so that bag cover and cover mount are rotatable relative to upper support.
Regarding claim 6, the modified Yang865 discloses the trash can of claim 3 and further discloses liner (24, Yang283) including a lip (50, Yang283) that extends outwardly from a wall of the liner (Fig 5, Yang283), which extends through the opening in the upper support (28, Yang283), wherein the lip is elevated above and offset from upper support when a bottom of the liner is supported by a top of the base (Fig 4, Yang283).
Regarding claim 7, the modified Yang865 further discloses liner (24, Yang283) that rests directly on the base in the cavity (Fig 4, Yang283).
Regarding claim 8, Yang865 further discloses hinge comprising support mount (52), pivot pin (50) extending through bore (76), a lid mount (60) rotatably coupled to pivot pin (50) and fixedly coupled to the lid so that the lid and lid mount are rotatable relative to upper support and support mount, cover mount (54) rotably coupled to pivot pin and coupled to bag cover so that bag cover and cover mount are rotatable relative to upper support.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang865 in view of US 2016/0082693 to Li et al. (Li).

Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang865 in view of Li and Applicant Admitted Prior Art (AAPA).
Regarding claim 18, the modified Yang teaches the can of claim 17 and further teaches the casing made of steel having the recited gloss levels but does not also teach the liner also comprising steel with that same gloss levels.  However, applicant admits that liners made of steel were known in the art since applicant did not challenge the official notice.  One of ordinary skill in the art would have found it obvious to change the material of the Yang liner to that of polished steel having the recited gloss levels in order to facilitate construction of the can since it has been held that selection of a known material to make a container of a type of material prior to the invention was held to be obvious, In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960) and where the general conditions of a claim are disclosed in the prior art, it is not Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claims 19-20, Yang teaches the can of claim 18 but does not teach the steel to be stainless steel with the recited colors and gloss level range.  However, applicant admits that stainless steel was a known material in the art as well as the colors recited since applicant did not challenge the official notice.  One of ordinary skill in the art would have found it obvious to change the material of the Yang liner to that of polished stainless steel having the colors and the recited gloss levels in order to facilitate construction of the can since it has been held that selection of a known material to make a container of a type of material prior to the invention was held to be obvious, In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960) and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).

Allowable Subject Matter
Claims 9-16 allowed.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach a liner with a top edge that protrudes above the casing.  However, Yang283 discloses a trash container having a solid inner liner with a top edge protruding above the outer casing.  One of ordinary skill in the art would have found it obvious to substitute the liner insert of Yang .
In response to applicant's argument that Yang865 and Li is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both are directed to polished containers.  Applicant argues that the recited gloss levels are critical to the functionality of the trash can such that they prohibit appearance of fingerprints on the trash can.  However, this functionality is simply an optimization of the gloss level already disclosed by Yang865 which is polished steel (€0048).  Since Yang865 already discloses the material as claimed by the applicant, changing the levels of gloss would be considered an optimization of the already disclosed material to achieve optimum results.  In response to applicant's argument that the components of the trash cans having the noted gloss levels can be handled without having to be cleaned, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735